Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 					Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
 	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,897,424. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are either anticipated by or obvious variants of patent claims 1-20.  For example, patent claim 1 includes all limitations of independent claim 1.  The remaining dependent claims are either anticipated by or obvious variants of patent claims 1-20.  In particular, the following table shows the corresponding limitations between claims 1-20 and patent claims 1-20.

Present Application Claims (17/083,509)
Patent claims (US 10,897,424)
1. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more first processors, cause the first computing device to: 
receive a quality of experience metric associated with an application executing on a second computing device, wherein the application uses a first communication path in a network of a plurality of 
determine one or more network metrics corresponding to each of the plurality of communication paths in the network; determine, for each communication path of the plurality of communication paths in the network, a plurality of predicted quality of experience metrics by: 
determining a plurality of quality of service policies which may be implemented using the communication path; and 
determining, for each quality of service policy of the quality of service policies, based on the one or more network metrics, and for the communication path, a predicted quality of experience metric for that quality of service policy; 
select, based on a comparison of the plurality of predicted quality of experience metrics: a second communication path of the plurality of communication paths in the network; and one of the plurality of quality of service policies; and 
cause output of an indication of the second communication path and the one of the plurality of quality of service policies.

2. The first computing device of claim 1, wherein the one of the plurality of quality of service policies is associated with packet duplication across two or more of the plurality of communication paths.

3. The first computing device of claim 1, wherein the one of the plurality of quality of service policies is associated with load balancing across two or more of the plurality of communication paths.

4. The first computing device of claim 1, wherein the one of the plurality of quality 

5. The first computing device of claim 1, wherein the one of the plurality of quality of service policies is associated with using a single communication path, of the plurality of communication paths, until the single communication path is no longer available.

6. The first computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the first computing device to cause output of the indication by causing the application to connect to the third computing device via the second communication path and using the one of the plurality of quality of service policies.

7. The first computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the first computing device to cause output of the indication by causing display, on a display device, of a difference between the quality of experience metric and a second quality of experience metric corresponding to the second communication path.

8. The first computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the first computing device to determine the plurality of predicted quality of experience metrics based on a history of communication path changes in the network.

9. The first computing device of claim 1, wherein the instructions, when executed by the one or more processors, cause the first computing device to select the second 

10. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more first processors, cause the first computing device to: determine, for each communication path of a plurality of communication paths in a network, a plurality of predicted quality of experience metrics by: determining a plurality of quality of service policies which may be implemented using the communication path; and determining, for each quality of service policy of the quality of service policies and for the communication path, a predicted quality of experience metric for that quality of service policy; determine, for a second computing device executing an application, a first quality of experience metric, wherein the application uses a first communication path of the plurality of communication paths and a first quality of service policy of the plurality of quality of service policies to connect to a third computing device; compare the first quality of experience metric with the plurality of predicted quality of experience metrics; and send, based on the comparing, a message comprising: a second communication path of the plurality of communication paths; and a second quality of service policy of the plurality of quality of service policies.

11. The first computing device of claim 10, wherein the second quality of service policy is associated with packet duplication 

12. The first computing device of claim 10, wherein the second quality of service policy is associated with load balancing across two or more of the plurality of communication paths.

13. The first computing device of claim 10, wherein the second quality of service policy is associated with retransmitting lost packets.

14. The first computing device of claim 10, wherein the second quality of service policy is associated with using a single communication path, of the plurality of communication paths, until the single communication path is no longer available.

15. The first computing device of claim 10, wherein the message is configured to cause the application to connect via the second communication path and using the second quality of service policy.

16. A first computing device comprising: one or more processors; and memory storing instructions that, when executed by the one or more first processors, cause the first computing device to: receive a quality of experience metric associated with an application executing on a second computing device, wherein the application uses a first communication path, in a network, to connect to a third computing device, and wherein the first communication path is associated with a first quality of service policy; determine, for the first communication path and a second communication path in the network, network metrics; determine, for the first 

17. The first computing device of claim 16, wherein the first quality of service policy is associated with packet duplication across two or more communication paths in the network.

18. The first computing device of claim 16, wherein the first quality of service policy is associated with load balancing across two or more communication paths in the network.

19. The first computing device of claim 16, wherein the first quality of service policy is associated with retransmitting lost packets.

20. The first computing device of claim 16, wherein the first quality of service policy is associated with using a single 





 receiving, by a first computing device, a quality of experience metric associated with an application executing on a second computing device, wherein the application uses a first communication path in a network of a plurality of communication 
determining one or more network metrics corresponding to each of the plurality of communication paths in the network; determining, for each communication path of the plurality of communication paths in the network, a plurality of predicted quality of experience metrics by: 
determining a plurality of quality of service policies which may be implemented using the communication path; and 
determining, for each quality of service policy of the quality of service policies, based on the one or more network metrics, and for the communication path, a predicted quality of experience metric for that quality of service policy; 
selecting, based on a comparison of the plurality of predicted quality of experience metrics: a second communication path of the plurality of communication paths in the network; and one of the plurality of quality of service policies; and 
causing output of an indication of the second communication path and the one of the plurality of quality of service policies. 

2. The method of claim 1, wherein the one of the plurality of quality of service policies is associated with packet duplication across two or more of the plurality of communication paths. 

3. The method of claim 1, wherein the one of the plurality of quality of service policies is associated with load balancing across two or more of the plurality of communication paths. 

4. The method of claim 1, wherein the one of the plurality of quality of service 

5. The method of claim 1, wherein the one of the plurality of quality of service policies is associated with using a single communication path, of the plurality of communication paths, until the single communication path is no longer available. 


6. The method of claim 1, wherein causing output of the indication comprises causing the application to connect to the third computing device via the second communication path and using the one of the plurality of quality of service policies. 




7. The method of claim 1, wherein causing output of the indication comprises causing display, on a display device, of a difference between the quality of experience metric and a second quality of experience metric corresponding to the second communication path. 

 

8. The method of claim 1, wherein determining the plurality of predicted quality of experience metrics is based on a history of communication path changes in the network. 



9. The method of claim 1, wherein selecting the second communication path is further based on determining that an impact, to the network, of changing from 

 


10. A method comprising: determining, by a first computing device and for each communication path of a plurality of communication paths in a network, a plurality of predicted quality of experience metrics by: determining a plurality of quality of service policies which may be implemented using the communication path; and determining, for each quality of service policy of the quality of service policies and for the communication path, a predicted quality of experience metric for that quality of service policy; determining, for a second computing device executing an application, a first quality of experience metric, wherein the application uses a first communication path of the plurality of communication paths and a first quality of service policy of the plurality of quality of service policies to connect to a third computing device; comparing the first quality of experience metric with the plurality of predicted quality of experience metrics; and sending, based on the comparing, a message comprising: a second communication path of the plurality of communication paths; and a second quality of service policy of the plurality of quality of service policies. 




11. The method of claim 10, wherein the second quality of service policy is associated with packet duplication across 

12. The method of claim 10, wherein the second quality of service policy is associated with load balancing across two or more of the plurality of communication paths. 

13. The method of claim 10, wherein the second quality of service policy is associated with retransmitting lost packets. 

 
14. The method of claim 10, wherein the first second quality of service policy is associated with using a single communication path, of the plurality of communication paths, until the single communication path is no longer available. 

 15. The method of claim 10, wherein the message is configured to cause the application to connect via the second communication path and using the second quality of service policy. 

 16. A method comprising: receiving, by a first computing device, a quality of experience metric associated with an application executing on a second computing device, wherein the application uses a first communication path, in a network, to connect to a third computing device, and wherein the first communication path is associated with a first quality of service policy; determining, for the first communication path and a second communication path in the network, network metrics; determining, for the first communication path and based on the network metrics, a first predicted quality of experience metric associated with a second 

 


17. The method of claim 16, wherein the first quality of service policy is associated with packet duplication across two or more communication paths in the network. 


18. The method of claim 16, wherein the first quality of service policy is associated with load balancing across two or more communication paths in the network. 

 
19. The method of claim 16, wherein the first quality of service policy is associated with retransmitting lost packets. 

20. The method of claim 16, wherein the first quality of service policy is associated with using a single communication path 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248. The examiner can normally be reached M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.